                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                             Case No. 19-cr-0041 (WMW/SER)


                            Plaintiff,
                                                     PRELIMINARY ORDER OF
                                                          FORFEITURE
      v.

Dylan Matthew Deling,


                            Defendant.


      This matter is before the Court on the unopposed motion of Plaintiff United States

of America for a preliminary order of forfeiture. (Dkt. 38.) The Court finds that the

property at issue is subject to forfeiture pursuant to 18 U.S.C. § 2253(a), and that the

United States has established the requisite nexus between such property and the offense

of which the Defendant has been found guilty.

      Based on the foregoing analysis and all of the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.      The motion of Plaintiff United States of America for preliminary order of

forfeiture, (Dkt. 38), is GRANTED.

      2.      The following property is forfeited to the United States pursuant to 18

U.S.C. § 2253(a): one Apple iPhone 6 bearing serial number FFPV83MJHYFK (“the

property”).
       3.     The United States Attorney General or an authorized designee may seize

the property and maintain custody and control of the property pending the entry of a final

order of forfeiture.

       4.     The United States shall, pursuant to 21 U.S.C. § 853(n)(1), as incorporated

by 18 U.S.C. § 2253(b), publish and give notice of this Order and its intent to dispose of

the property in such a manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendant at the time of sentencing and

shall be made a part of the sentence and included in the judgment. Fed. R. Crim. P.

32.2(b)(4)(A), (B).

       6.     After the Court’s disposition of all petitions filed pursuant to 21 U.S.C.

§ 853(n)(2) or, if no petitions are filed, after the expiration of the time period specified

within which to file such petitions, the United States shall have clear title to the property

and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed. R. Crim. P. 32.2(e).



Dated: September 16, 2019                                s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                             2
